Exhibit (a)(1)(v) FORM OF LETTER TO BROKERS, DEALERS, COMMERCIAL BANKS, TRUST COMPANIES, RETIREMENT PLAN TRUSTEES AND OTHER NOMINEES REGARDING THE REPURCHASE OFFER BY ACP Funds Trust Offer to Purchase for Cash Up to 25% of the Shares of each of the following Funds: ACP Advantage Strategic Opportunities Fund and ACP Institutional Strategic Opportunities Fund at Net Asset Value To:Brokers, Dealers, Commercial Banks, Trust Companies, Retirement Plan Trustees and Other Nominees (“Financial Intermediaries”): We are enclosing the material listed below relating to the offer by ACP Funds Trust (the “Trust”) to shareholders (the “Shareholders”) of ACP Advantage Strategic Opportunities Fund and ACP Institutional Strategic Opportunities Fund (each, a “Fund”; together, the “Funds”) to repurchase at net asset value up to 25% of the shares of beneficial interest (the “Shares”) of each Fund issued and outstanding as of May 1, 2008 (the “Expiration Date)as are properly tendered and not withdrawn on the Expiration Date.Each Fund is a series of the Trust, which is a Delaware Statutory Trust registered under the Investment Company Act of 1940, as amended, as a closed-end, non-diversified management investment company. THE
